                                  1

                                  2

                                  3

                                  4

                                  5

                                  6                           IN THE UNITED STATES DISTRICT COURT

                                  7                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  8

                                  9      SAMUEL BROWN,                                 Case No. 18-cv-07098-MMC
                                                      Plaintiff,                       ORDER GRANTING DEFENDANT
                                  10
                                                                                       KELLY SERVICES GLOBAL, LLC'S
                                                v.                                     MOTION TO DISMISS SEVENTH
                                  11
                                                                                       CAUSE OF ACTION OR,
                                  12     THE DOW CHEMICAL COMPANY, et                  ALTERNATIVELY, TO STAY;
Northern District of California
 United States District Court




                                         al.,                                          DISMISSING SEVENTH CAUSE OF
                                  13                                                   ACTION WITH LEAVE TO AMEND
                                                      Defendants.
                                  14                                                   Re: Dkt. Nos. 44, 46

                                  15

                                  16          Before the Court is defendant Kelly Services Global, LLC's ("Kelly") "Motion to

                                  17   Dismiss Plaintiff's Seventh Cause of Action With Prejudice Pursuant to Fed. R. Civ. Proc.

                                  18   12(b)(6) or, in the Alternative, Stay Proceedings," filed March 4, 2019, in which motion

                                  19   defendant The Dow Chemical Company ("Dow") has joined. Plaintiff Samuel Brown

                                  20   ("Brown") has filed opposition. Kelly has not filed a reply. Having read and considered

                                  21   the papers filed in support of and in opposition to the motion, the Court deems the matter

                                  22   suitable for decision on the parties' respective written submissions, VACATES the

                                  23   hearing scheduled for April 19, 2019, and rules as follows.

                                  24                                        BACKGROUND

                                  25          In the operative complaint, the Second Amended Complaint ("SAC"), Brown

                                  26   alleges that both Kelly and Dow were his "employers." (See SAC ¶ 8.) Brown also

                                  27   alleges that Kelly, "as a condition of employment, required [Brown] to sign an agreement

                                  28   that mandated Michigan law to apply, regardless of conflict of law principles[,] despite
                                  1    [Brown's] residing and working primarily in California." (See SAC ¶ 10.)

                                  2           Based on said allegations, Brown asserts, as his Seventh Cause of Action, a claim

                                  3    under the Private Attorneys General Act ("PAGA"), which claim is premised on Kelly's

                                  4    having allegedly violated § 432.5 of the California Labor Code and on both defendants'

                                  5    having allegedly violated § 925 of the California Labor Code. (See SAC ¶ 42.)

                                  6                                        LEGAL STANDARD

                                  7           Dismissal under Rule 12(b)(6) of the Federal Rules of Civil Procedure "can be

                                  8    based on the lack of a cognizable legal theory or the absence of sufficient facts alleged

                                  9    under a cognizable legal theory." See Balistreri v. Pacifica Police Dep't, 901 F.2d 696,

                                  10   699 (9th Cir. 1990). In analyzing a motion to dismiss, a district court must accept as true

                                  11   all material allegations in the complaint and construe them in the light most favorable to

                                  12   the nonmoving party. See NL Indus., Inc. v. Kaplan, 792 F.2d 896, 898 (9th Cir. 1986).
Northern District of California
 United States District Court




                                  13                                           DISCUSSION

                                  14          Kelly argues the Seventh Cause of Action is subject to dismissal for the asserted

                                  15   reason it is barred by the applicable statute of limitations.1

                                  16          "The statute of limitations for PAGA claims is one year." See Brown v. Ralphs

                                  17   Grocery Co., 28 Cal. App. 5th 824, 839 (2018). Specifically, a plaintiff must, within one

                                  18   year of the accrual of the claim, file with the California Labor and Workforce Development

                                  19   Agency ("LWDA") a "notice of alleged Labor Code violations." See id. at 829, 839.

                                  20          Here, as noted, Brown's PAGA claim is based on alleged violations of § 432.5 and

                                  21   § 925 of Labor Code.

                                  22          Section 432.5 provides that "[n]o employer . . . shall require any employee or

                                  23   applicant for employment to agree, in writing, to any term or condition which is known by

                                  24   such employer . . . to be prohibited by law." See Cal. Lab. Code § 432.5. Section 925

                                  25   provides that "[a]n employer shall not require an employee who primarily resides and

                                  26
                                              1
                                  27          By order filed February 7, 2019, the Court found the other causes of action
                                       asserted against Kelly were subject to arbitration, and, consequently, stayed further
                                  28   proceedings as to those causes of action pending completion of arbitration proceedings.

                                                                                      2
                                  1    works in California, as a condition of employment, to agree to a provision that would . . .

                                  2    [d]eprive the employee of the substantive protection of California law with respect to a

                                  3    controversy arising in California." See Cal. Lab. Code § 925(a).

                                  4           On October 8, 2018, Brown filed with the LWDA a PAGA notice, in which he set

                                  5    forth the factual basis for his claim that defendants violated § 432.5 and § 925,

                                  6    specifically, that defendants required Brown to "sign an Arbitration Agreement mandating

                                  7    that Michigan law apply to all disputes between the parties." (See Lopez Decl., filed

                                  8    March 4, 2019, Ex. 1 at 1-2.)2 The referenced "Arbitration Agreement," is a document

                                  9    titled "Dispute Resolution and Mutual Agreement to Binding Arbitration," which Brown

                                  10   and a representative of Kelly each signed on April 4, 2017, and which includes the

                                  11   following provision: "Both Kelly Services and I agree that any disputes related to my

                                  12   employment relationship with Kelly Services shall be governed by the laws of the State of
Northern District of California
 United States District Court




                                  13   Michigan (the location of Kelly's world headquarters), regardless of conflicts of law

                                  14   principles." (See Stewart Decl., filed December 20, 2018, Ex. B ¶ 5.)3

                                  15          Kelly argues that Brown's claims under § 432.5 and § 935 accrued on the date

                                  16   Kelly is alleged to have required Brown to sign the contract containing the assertedly

                                  17   unlawful provision, which date, as noted, was April 4, 2017. In response, Brown argues

                                  18   such claims accrued at the time Kelly sought to enforce the arbitration agreement, which

                                  19   //

                                  20

                                  21          2
                                               Although, generally, a district court, in ruling on a Rule 12(b)(6) motion, may not
                                  22   consider any material beyond the complaint, see Hal Roach Studios, Inc. v. Richard
                                       Feiner & Co., Inc., 896 F.2d 1542, 1555 n.19 (9th Cir. 1990), Brown has "incorporated"
                                  23   into the Seventh Cause of Action the PAGA notice he filed on October 8, 2019 (see SAC
                                       ¶ 41). Accordingly, the Court has considered said notice. See Coto Settlement v.
                                  24   Eisenberg, 593 F.3d 1031, 1038 (9th Cir. 2010) (holding, for purposes of analyzing
                                       motion to dismiss, court "may consider materials incorporated into the complaint").
                                  25          3
                                                As the Seventh Cause of Action is based on the choice of law provision in the
                                  26   arbitration agreement and Brown has not challenged the authenticity of the copy of the
                                       arbitration agreement submitted by Kelly, the Court has considered said agreement. See
                                  27   Coto Settlement, 593 F. 3d at 1038 (holding, for purposes of analyzing motion to dismiss,
                                       court may consider document on which complaint "necessarily relies" and where
                                  28   "document's authenticity is not in question").

                                                                                    3
                                  1    date was December 20, 2018,4 or, alternatively, at the time Brown sought "declaratory

                                  2    relief" that the arbitration agreement was invalid (see Pl.'s Opp. at 5:8-11), which date,

                                  3    according to Brown, was October 8, 2018, the date on which he filed his PAGA notice.

                                  4    The Court, as discussed below, finds Kelly's argument persuasive.

                                  5           Every court to have considered the issue of when a § 432.5 claim accrues has

                                  6    found such claim accrues on the date the employer requires the employee to agree to the

                                  7    contract containing the challenged provision. See Goldthorpe v. Cathay Pacific Airways

                                  8    Ltd., 2018 WL 5307018, at *5 (S.D. Cal. August 18, 2014) (holding § 432.5 claim accrues

                                  9    on date employee signs contract containing allegedly unlawful provision); Howard v.

                                  10   Octagon, Inc., 2013 WL 5122191, at *8 (N.D. Cal. September 13, 2013) (same); Khan v.

                                  11   K2 Pure Solutions, LP, 2013 U.S. Dist. LEXIS 74752, at *2 (N.D. Cal. May 28, 2013)

                                  12   (holding "section 432.5 makes clear that the prohibited behavior is the employer's
Northern District of California
 United States District Court




                                  13   requirement that an employee agree in writing to a prohibited term or condition"); see

                                  14   also Arkley v. Aon Risk Services Cos., 2012 WL 12886445, at *3 (C.D. Cal. June 13,

                                  15   2012) (rejecting argument that claim under § 432.5 can be based on employer's filing

                                  16   lawsuit to enforce allegedly unlawful provision; holding "core injury-inducing conduct

                                  17   underlying [§ 432.5] claim can only be [employer's] inclusion of the unlawful covenants in

                                  18   the [plaintiffs'] employment agreements").

                                  19          The Court finds the reasoning in the above-cited cases persuasive, and

                                  20   additionally finds the reasoning therein applies equally to a claim under § 925, which

                                  21   statute, as does § 432.5, makes it unlawful for an employer to "require" an employee to

                                  22   "agree" to an unlawful contractual provision. Compare Cal. Lab. Code § 925(a) with Cal.

                                  23   Lab. Code § 432.5.

                                  24
                                              4
                                  25           Although the SAC does not identify the date, the Court takes judicial notice of
                                       Kelly's motion, filed December 20, 2018, to enforce the arbitration agreement. (See Doc.
                                  26   No. 19.) The Court further notes, however, that Kelly, in seeking to enforce said
                                       agreement, stated "it does not intend to enforce the choice of law provision" (see Kelly's
                                  27   Mot. to Compel Arbitration, filed December 20, 2018, at 12:22-23), and Brown neither
                                       alleges in the SAC nor asserts in his opposition to the instant motion that Kelly
                                  28   subsequently sought to enforce such provision.

                                                                                     4
                                  1           Accordingly, the Court finds Brown's PAGA claim accrued on April 4, 2017, a date

                                  2    more than one year before he filed his PAGA notice.

                                  3           Brown argues that, even if his claim accrued when he signed the arbitration

                                  4    agreement, his claim should be deemed timely under the continuing violation doctrine.

                                  5    Under California law, "the continuing violation doctrine comes into play when an

                                  6    employee raises a claim based on conduct that occurred in part outside the limitations

                                  7    period" and in part "within the limitations period." See Richards v. CH2M Hill, Inc., 26

                                  8    Cal. 4th 798, 812 (2001). The doctrine "permits a plaintiff to recover for unlawful

                                  9    practices occurring outside the limitations period if the practices continued into that

                                  10   period." See Jumaane v. City of Los Angeles, 241 Cal. App. 4th 1390, 1402 (2015); see

                                  11   also id. at 1401 (observing continuing violation doctrine has been applied to harassment,

                                  12   discrimination, and retaliation claims). Here, however, the allegedly wrongful conduct
Northern District of California
 United States District Court




                                  13   upon which Brown bases the Seventh Cause of Action did not take place in part outside

                                  14   and in part within the limitations period; rather, the allegedly unlawful conduct occurred

                                  15   on a specific date, April 4, 2017, outside the applicable one-year limitations period.

                                  16   Under such circumstances, the continuing violation doctrine is inapplicable.

                                  17          Brown further argues that, even if his PAGA claim is untimely, the Court, rather

                                  18   than dismissing the claim, should afford Brown leave to conduct discovery to determine if

                                  19   defendants may have required other employees who primarily reside and work in

                                  20   California to agree, as a condition of their respective terms of employment, to the same

                                  21   choice of law provision that was included in the arbitration agreement he executed. Any

                                  22   such discovery, however, would be futile, as a plaintiff whose PAGA claim is time-barred

                                  23   cannot serve as a representative of other employees. See Liu v. Win Woo Trading, LLC,

                                  24   2016 WL 3279466, at *6 (N.D. Cal. June 15, 2016) (holding a "plaintiff is unable to

                                  25   pursue a PAGA claim in a representative capacity if his own claim is time-barred"); Slay

                                  26   v. CVS Caremark Corp., 2015 WL 2081642, at 10 (E.D. Cal. 2015) (same); Thomas v.

                                  27   Home Depot USA Inc., 527 F. Supp. 2d 1003, 1008-09 (N.D. Cal. 2007) (same).

                                  28          Accordingly, the Seventh Cause of Action is subject to dismissal.
                                                                                     5
                                  1           Lastly, the Court considers whether Brown should be afforded leave to amend to

                                  2    allege facts to support a finding that an exception to the statute of limitations exists,

                                  3    specifically, "equitabl[e] toll[ing]," which Brown asserts he could support by amending to

                                  4    allege he "did not receive a copy of the [a]rbitration [a]greement and ha[ve] an attorney

                                  5    review it until about September 6, 2018 after his counsel requested it." (See Pl.'s Opp. at

                                  6    7:11-12); see also Udom v. Fonseca, 846 F.2d 1236, 1238 (9th Cir. 1988) (holding,

                                  7    where plaintiff sought to rely on statutory tolling provision, "[i]n order to invoke the benefit

                                  8    of tolling, the plaintiff must allege facts that, if believed, would provide a basis for tolling").

                                  9           Under California law, the "doctrine of equitable tolling" pertains "when an injured

                                  10   person has several legal remedies and, reasonably and in good faith, pursues one." See

                                  11   Daviton v. Columbia/HCA Healthcare Corp., 241 F.3d 1131, 1136 (9th Cir. 2001).

                                  12   "Specifically, [equitable] tolling is appropriate where the record shows (1) timely notice to
Northern District of California
 United States District Court




                                  13   the defendant in filing the first claim; (2) lack of prejudice to defendant in gathering

                                  14   evidence to defend against the second claim; and (3) good faith and reasonable conduct

                                  15   by the plaintiff in filing the second claim." Id. at 1137-38 (internal quotation and citation

                                  16   omitted).

                                  17          Here, the allegations Brown asserts he could add are insufficient to support a

                                  18   finding of equitable tolling, as Brown fails to state that, prior to his having filed a PAGA

                                  19   notice based on asserted violations of § 432.5 and § 925, he had pursued a different

                                  20   remedy, much less that he provided defendants with "timely notice" of any such "first

                                  21   claim." See id. Nonetheless, the Court will afford Brown leave to amend to allege facts,

                                  22   if he can do so, to support a finding that an exception to the statute of limitations exists.

                                  23          Accordingly, the Seventh Cause of Action will be dismissed, with leave to amend.5

                                  24   //

                                  25

                                  26          5
                                              In light of such dismissal, the Court does not reach Kelly's alternative request that
                                  27   the Court stay further proceedings on the Seventh Cause of Action. Should Brown
                                       amend the Seventh Cause of Action, Kelly may, as appropriate, renew its request for a
                                  28   stay.

                                                                                        6
                                   1                                        CONCLUSION

                                   2         For the reasons stated above, Kelly's motion to dismiss the Seventh Cause of

                                   3   Action is hereby GRANTED, and the Seventh Cause of Action is hereby DISMISSED.

                                   4         If Brown wishes to amend the Seventh Cause of Action, he shall file, no later than

                                   5   April 19, 2019, a Third Amended Complaint. If Brown does not file a Third Amended

                                   6   Complaint, the instant action will proceed on the remaining claims in the Second

                                   7   Amended Complaint.

                                   8         IT IS SO ORDERED.

                                   9

                                  10   Dated: April 1, 2019
                                                                                             MAXINE M. CHESNEY
                                  11                                                         United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                   7
